Response to Arguments
Applicant's arguments filed 2021-08-30 have been fully considered but they are not persuasive.
Applicant asserts that “Examiner admits that Kim fails to disclose stainless steel in a bezel at the front of the display”
This is an inaccurate description of the current rejection of record. 
As a first matter there is no “front” recited in the present claims, instead what is claimed is: “a bezel disposed over a perimeter of the flexible display, the bezel having an inner perimeter that overlaps and contacts the flexible display around the entire flexible display outer perimeter” 
and in a separate limitation:
“both the rigid portion and flexible portion of the bezel comprise a contiguous stainless steel sheet manufactured by rolling”
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However drawings applicants argued limitations to the limitations actually claimed, Primary reference Jinbo discloses:
“a bezel (upper 1/3rd section of 100 FIG.1C, peripheral section of 1103 outside 1104 dotted line FIG.7A) disposed over a perimeter of the flexible display (e.g. shown above display FIG.1C), the bezel having an inner perimeter that overlaps and contacts the flexible display around the entire flexible display outer perimeter (“display panel 102 is firmly attached to the housing 104a” paragraph [0081])”
while KIM teaches

the flexible portion comprises a portion in the direction vertical to rolling (plural vertical sections formed across 2000 as shown FIG.20, described paragraph [0176])”.
As Jinbo already discloses “a bezel at the front of the display”, as applicant phrases it, then KIM need not teach such a limitation, KIM need only teach “stainless steel”, again as applicant phrases it. As such, Jinbo in view of KIM discloses/teaches/renders unpatentable each and every element recited in the current claim(s) of record.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that “The Examiner maintains the rejection first by suggesting that the "bonding portion" of Kim may be at the front of the display”
Applicant is misrepresenting both the prior art of record and the rejection of record.
No “bonding portion” of the prior art is pointed to in the rejection of record. Neither KIM nor Jinbo recite a “bonding portion” element. As neither KIM nor Jinbo are relied upon for a “bonding portion” element this argument does not appear to be drawn to the rejection or prior art of record.


As was already noted above, there is no assertion that KIM teaches a bezel front, or an opening as Jinbo already disclose these limitations. As Kim teaches stainless steel, and as Jinbo discloses a display bezel front having an opening, then the prior art teaches/discloses each and every element of the claim, and renders the claim(s) unpatentable.

Applicant argues: “Kim discloses a solid sheet of stainless steel through which the display would not be visible if placed over the display”
Applicant’s argument is inconsistent with current jurisprudence with respect to rejections made under 35 U.S.C. 103.
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents 
As one of ordinary skill is not an automaton, but is instead a person having ordinary creativity, and a person having ordinary creativity would understand the teaching that the benefits of utilization of stainless steel (as taught by KIM) in order to increase robustness to stress caused by folding and unfolding (as described by KIM) may be enacted in more ways than by bodily placing the structure of the teaching reference against the structure of the primary reference and that such a teaching would motivate substitution, combination, and/or modification of the structure of Jinbo.

Applicant argues: “Kim fails to disclose the recited opening.” 
Jinbo discloses the claimed opening, and so KIM need not teach such a limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues: “Further, no suggestion exists for the combination suggested by the Examiner since an opening in the stainless steel sheet of Kim would destroy the purpose of the stainless steel sheet as a support at the back of the display.”
This argument appears to be a variation on the teaching away argument, The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a Id. at 1382, 83 USPQ2d at 1752.
Applicant has ignored the modification that one skilled in the art would make to the device borrowed from the prior art. Applicant does not point out any reason why a person having ordinary skill in the art at the time the invention was made would have been incapable of creating an opening in the stainless steel sheet, nor does application point out why the formation of an opening in the stainless steel sheet would be the only solution that one of ordinary skill in the art would come to given the disclosures of the prior art.
As neither Jinbo nor KIM teach that the combination between them is undesirable, and as applicant has come forward with nothing but conjecture as to how the teaching would be applied to the primary reference, applicant has not identified any error in the office action of record.
As is already noted above, the suggestion to combine comes from KIM, which states the benefits of utilizing stainless steel to be: “making the folding operation easy and to also achieve a structure that is robust to stress caused by folding and unfolding operations” (KIM paragraph [0175]).





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841